d pit9isvee internal_revenue_service department of the op e eo ty washington dc contact person telephone number in reference to date nov t999 dear sir or madam this is in reference to your letter of date requesting advance approval of your grant-making procedures under sec_4945 of the internal_revenue_code you are exempt under sec_501 of the code and have been classified as sec_509 a private_foundation within the meaning of your purpose is to foster human development spiritual intellectual physical and psychological and to enhance the work of people and organizations devoted to exemplary service in the community in furtherance of your purposes you propose to make grants to enable such recipients to complete an a prize or award subject_to the provisions of section to individuals undergraduate or graduate education at school or other educational_institution of a sec_4945 the code for having devoted a substantial part of such individual's time carrying on a purpose which is described in sec_170 b to achieve a specific objective produce a report or similar product literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee the college graduate improve or enhance a his or her choice or of your scholarship grants will be made to students desiring to attend certain named universities expand your program to include other colleges and universities in future years you may a scholarship grant recipient must be a student of high academic ability as determined by past performance and admission ‘andards established by the recipient's educational_institution you rely primarily on the colleges and universities to make q ommendations regarding eligible students for scholarships wil nevertheless consider any applicant with a g p a of have shown adequate potential the vecipient aiid ibe must for r76 meeting the demands of the institution's curriculum with competence and with reasonable assurance of successful completion you will make your scholarship program known to students at various high schools or equivalent schools and post-secondary schools through the principals or other proper representatives of such schools and will make available to such students written applications to be completed by students eligible for scholarships and will make its determinations regarding the granting of scholarships your board will review the applications received in selecting individuals for non-scholarship grants you will rely heavily on the various charities with which you are involved to make recommendations regarding individuals who have devoted their lives to carrying out activities as described in sec_501 c your grantmaking to individuals who are involved in your major areas of interest which include integrated healing education opportunity youth development and overcoming societal barriers of the internal_revenue_code you will focus after individual charitable organizations all of which are qualified under sec_501 c of the internal_revenue_code make recommendations regarding individuals who are qualified to receive grants your board_of directors will review those recommendations and determine whether or not the individuals recommended by the charitable organizations are qualified and are agreeable to following your grantmaking policies and procedures to the extent reasonably possible you will pay all or a portion thereof to the scholarship funds directly to the recipient's educational_institution and such educational_institution will agree in writing to use the scholarship funds to defray the recipient's expenses or to pay the funds recipient only if the recipient is enrolled at such educational_institution and his or her standing at such educational_institution is consistent with the purposes and conditions of the scholarship reasonably met report of the recipient's courses taken and grades received in each academic period educational_institution attended by the recipient and must be obtained at least once a year in the case a recipient whose study at of courses but only the preparation of research papers or projects such as the writing of doctoral thesis you will require a brief report on the progress of least once a year an educational_institution does not involve the taking you will require the recipient to furnish you a in the event the foregoing conditions cannot be the report must be verified by the the paper or project at must be approved by the faculty such report a7 member supervising the recipient or by another appropriate_official of the educational_institution recipient's study at an educational_institution a final report will also be obtained upon completion of a in the event the reports required to be submitted indicate that all or any part of a scholarship is not being used in furtherance of the purposes of such scholarship you will investigate the facts while conducting your investigation you will withhold further payments to the extent possible until any delinquent reports have been submitted determine that any part of the scholarship has been used for improper purposes you will take all reasonable and appropriate steps to recover the scholarship funds and will withhold any further payments to the recipients in the event you you will retain records pertaining to all grants to individuals such records will include all information secured to evaluate the qualification of grantees the identification of grantees including any relationship of any grantee to you sufficient to make such grantee a disqualified_person with respect to you within the meaning of sec_4946 specification of the amount and purpose of each grant and any follow-up information you may obtain under your grantmaking policies and procedures you will emphasize grantmaking in areas involving programs and initiatives which promote an integrated approach to healing mind body heart and spirit scholarship programs for talented individuals leading to personal growth societal impact and a deeper understanding of the world and its diverse cultures programs focused on human development leadership and mentoring programs which help women and people of color overcome societal barriers and realize their full potential programs characterized by the synergy which results when people and organizations cooperate to address community needs grants to individuals to assist such individuals in carrying on any purpose which is described in sec_170 b of the internal_revenue_code you will use the following factors in your review of the potential benefit of the applications for grants proposed activities of the particular population to be served and to the community as a whole the capacity of the organization or individual to achieve the desired results the adequacy of the projected budget and time period for achieving the desired results with other organizations and individuals working in the same field costs from other sources the likelihood of future support for ongoing operating evidence of appropriate cooperation or coordination other factors which are deemed o7 relevant by you and are reasonably related to your charitable purposes recipients of grants are required to submit complete program and financial reports at least annually require more frequent interim reports a final report must be undertaking for which the grant was made made describing the grantee's accomplishment with respect to the grant and accounting for the funds received under the grant you may occasionally upon completion of the sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term ‘taxable expenditure private_foundation as or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 a grant to an individual for travel means any amount_paid or incurred by a study sec_4945 of the code provides that section shall not apply to an individual grant awarded on d objective and nondiscriminatory basis pursuant to is demonstrated to approved in advance by the secretary if the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 a educational_institution described in sec_170 the code to be used for study at a procedure and is it an a ii of an sec_4945 of the code provides in part that the provisions of sec_4945 grant awarded on an objective and nondiscriminatory basis pursuant to grant is other similar product or improve or enhance a literary artistic musical scientific teaching or similar capacity skill to achieve a specific objective produce a report or a procedure approved in advance if or talent of the grantee will not apply to an individual the purpose of the sec_53_4945-4 of the foundation and similar excise_taxes regulations provides that in order to secure the advance approval required by sec_4945 a private_foundation must demonstrate to the satisfaction of the commissioner that grant procedures include an objective and non-discriminatory selection process to result in performance by grantees of grants were intended to finance and obtain reports to determine whether the grantees have performed the activities that the grants are intended to finance single procedure or set of procedures is required the activities that the these procedures are reasonably calculated the foundation plans to its no sec_53_4945-4 of the regulations provides that a private_foundation shall require reports on the use of funds and the progress made by the grantee toward achieving the purpose for which the grant was made revrul_77_380 1977_2_cb_419 holds that grants made by a private_foundation in recognition of past achievement with the funds being unrestricted and not earmarked for subsequent travel or study are not taxable_expenditures within the meaning of sec_4945 based upon the information submitted and assuming your program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of scholarship grants we rule that your procedures for the awarding of scholarship grants comply with the requirements of sec_4945 g with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 are eligible for the exclusion from income provided for in sec_117 actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code to the extent that such grants are thus expenditures made in accordance of the code of the code of the code and as such your procedures for selecting non-scholarship grant recipients as described above satisfy the requirements of sec_4945 of the code and the accompanying regulations the grants will be made to achieve a specific objective produce a report or similar product improve or enhance a literary artistic musical scientific teaching or similar capacity skill or talent or the grantee taxable_expenditures described in sec_4945 d these grants are not thus your awards for past achievement unlike your grants made to achieve specific objectives are not intended to finance any future activity of the recipient are no conditions or requirements to be met subsequent to the awards are not grants to receiving the awards individuals for travel study or similar purposes by such individuals made for purposes other than stated in sec_4945 are not subject_to advance approval accordingly your awards for past achievement are thus rul there in rev thus as this ruling is conditioned on the understanding that there is based is further conditioned on the premise that no grants will be will be it awarded to creators officers directors trustees or members of no material changes in the facts upon which it ifo the selection committee or for a purpose inconsistent with the purposes described in sec_170 b of the code please note that this ruling is only applicable to grants before you enter awarded under your program as outlined above into any other scholarship programs you should submit a request for advance approval of that program we are informing the ohio ep eo key district_office of this please keep a copy of this ruling with your permanent action records this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely yours bevaty sack gerald v sack chief exempt_organizations technical branch
